Citation Nr: 1630653	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-15 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUES

Entitlement to service connection for metastatic kidney cancer, to include renal cell carcinoma (RCC), as secondary to exposure to herbicides, with secondary lung cancer. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from June 1961 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

Because the evidence clearly shows the Veteran's lung cancer was a metastasis from the primary RCC, the Board finds that the service connection claim for RCC also encompasses the lung cancer as a manifestation of this disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009); cf. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, the RCC claim has been characterized to include the lung cancer.

During the pendency of this appeal, in a rating decision in January 2015 the RO granted the Veteran's claim for entitlement to a total disability rating based upon individual unemployability (TDIU), effective February 7, 2013 to June 23, 2014.  In a March 2016 Informal Hearing Presentation (IHP) the Veteran's representative listed the issue of entitlement to an effective date earlier than July 2, 2012 for the grant of a TDIU.  However, that issue is not within the Board's jurisdiction to review because, it does not appear that a timely notice of disagreement was submitted following the January 2015 rating decision.  Even if the representative's March 2016 IHP was intended to express disagreement with the January 2015 rating decision, the Veteran has not filed the required standardized form for the purpose of appealing the decision.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT." Because the IHP submitted by the representative cannot constitute a valid NOD, the matter is not presently in appellate status before the Board, and the Board can take no further action on the matter. See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  Finally, the issue has not been certified to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's metastatic kidney cancer, to include RCC, with lung metastasis, was as likely as not incurred during his active military service as a result of his presumed exposure to Agent Orange.


CONCLUSION OF LAW

Service connection for metastatic kidney cancer, to include RCC, with lung metastasis, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This includes malignant tumors, and presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  However, RCC is not listed at 38 C.F.R. § 3.309(e).  As such, the Veteran could not avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the claimed disability.

However, a veteran may still establish service connection for a disability or disease as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The National Academy of Sciences (NAS) periodically undertakes studies to ascertain whether the diseases discussed by NAS should be added to the list of diseases that are presumed to be incurred or aggravated by service.  See Federal Register of May 20, 2003 (see 68 Fed. Reg. 27630). 

However, when the NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid."  38 C.F.R. § 3.303(d) (2015). 

Stated alternatively, the presumptive provisions and their underlying rationale as provided by NAS may not, by law, foreclose the establishment of direct service connection for the disorders that are not found to be presumptively linked to military service.

The Veteran does not claim, nor does the evidence show, that he developed metastatic RCC in service or within one year of discharge from service.  Rather, the Veteran asserts that service connection is warranted for RCC as due to his exposure to Agent Orange during service.  

The evidence of record shows that during the pendency of this appeal the Veteran has been diagnosed and treated for metastatic RCC with secondary lung cancer.  Additionally, the Joint Services Records Research Center (JSRRC) provided evidence that, while the Veteran served aboard the USS Nicholas, the vessel served on Ganh Rai Bay.  Therefore, the RO conceded exposure to herbicides in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The claim of service connection for metastatic RCC on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  However, the Veteran may still establish service connection for this disability as due to herbicide exposure with proof of direct causation.  See Combee; supra; Stefl; supra. 
The Board finds that the evidence is in equipoise as to whether the Veteran's metastatic RCC is as likely as not due to the exposure to herbicides in service in Vietnam.

In statements in August 2010 and January 2011, the Veteran's treating oncologist, Dr. P.V.V., noted that the Veteran, who was exposed to Agent Orange during service, was diagnosed with right RCC in December 2005 and that cancer had now metastasized to the lung.  Dr. P.V.V. noted that the medical literature supported a finding that tetrachlorodibenzo-p-dioxin (TCDD or Agent Orange) was a risk factor for renal cancer.  38 C.F.R. § 3.307(a)(6)(i) (noting herbicide agent means, inter alia, TCDD).  Accordingly, Dr. P.V.V. opined that it was more likely than not that the Veteran's renal cancer was caused by his exposure to Agent Orange during service.  

Thereafter in July 2012, the Veteran underwent a VA kidney examination.  The examiner, G.S.K., an Advanced Nurse Practitioner, diagnosed RCC with lung metastasis in 2010.  The examiner noted that exposure to Agent Orange had been conceded and opined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that while RCC was not one of the cancers entitled to presumptive service connection, the medical evidence, namely the opinion of the Veteran's treating oncologist and the medical literature, etiologically associated the Veteran's renal cell cancer to Agent Orange exposure.    

Thereafter in December 2012, the VA examiner provided an addendum opinion wherein she retracted her prior opinion and stated that the Veteran's RCC was less likely as not incurred in or caused by the claimed in-service Agent Orange exposure.  The examiner explained that she was not sure what sources the Veteran's oncologist used to base his opinion, and the only sources that she could find did not include supporting studies.  The examiner, however, cited to multiple articles that noted research studies that suggested that exposure to Agent Orange was a risk factor for development of renal cell carcinoma.

In a May 2013 statement, Dr. P.V.V. noted that he Veteran had no family history of cancer and no risk factors, other than history of herbicide exposure while in the service, which could have contributed to development of his renal cancer.  Given his otherwise lack of risk factors and published studies in the medical literature that supported a potential causal relation between the development of renal cancer and exposure to herbicides, it was his opinion that it was at least as likely as not that the Veteran's cancer was caused by the in-service herbicide exposure.  In support of the opinion, the Veteran submitted multiple medical articles and studies that suggested a link between exposure to Agent Orange and renal cancer.  

In June 2014, the VA examiner who examined the Veteran in July 2012 and prepared the December 2012 addendum, prepared a new addendum report wherein she stated that given the lack of evidence, and the fact that renal cancer was not a presumptive Agent Orange condition, she felt compelled to remain firm in her previous opinion that the Veteran's renal cell cancer, which had now metastasized to the lung, was less likely as not related to his Agent Orange exposure.  In this regard, the examiner noted that there were multiple risk factors to the development of RCC including smoking, obesity, hypertension, and heredity.  Of these factors, the only one the Veteran did not have was heredity.  The examiner noted that the Veteran submitted new articles confirming that there was a possibility of a relationship between exposure to herbicides and RCC, however, there could be as many articles for or against relationships between exposures and diseases.  

The Board finds that when considering the multiple medical articles and studies that associate exposure to herbicides with the development of renal cancer, in conjunction with the medical opinion rendered by the Veteran's treating oncologist, a state of relative equipoise has been reached.  The Board finds that the opinion of Dr. P.V.V., who has an expertise in oncology and hematology and who is familiar with the Veteran's treatment history, is more probative than the opinion provided by the VA nurse practitioner, a clinician without specific expertise in oncology or hematology.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  Additionally, as noted, Dr. P.V.V.'s opinion is bolstered by the medical literature submitted in support of the claim.  Significantly, while the VA examiner explained that the Veteran presented other risk factors to the development of RCC and renal cancer was not a presumptive Agent Orange condition, she acknowledged that the medical literature supported an association between exposure to Agent Orange and RCC.    

Accordingly, the evidence is at least in equipoise as to whether the Veteran's metastatic kidney cancer, to include RCC, was caused by his exposure to Agent Orange during service, as opposed to other nonservice-related factors, including a history of tobacco use and hypertension.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is an approximate balance of positive and negative evidence, all reasonable doubt is resolved in favor of the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for metastatic kidney cancer, to include RCC, is granted.

Service connection for lung cancer is also established as a manifestation of or as secondary to the service-connected primary renal cancer.  See 38 C.F.R. § 3.310.  In this regard, the evidence shows that the Veteran's lung cancer is a metastasis of the RCC, as reflected in the treatment records, and the VA examination and opinion  reports.  Accordingly, as the renal cancer claim also encompasses lung cancer under Clemons, 23 Vet. App. at 5, and indeed encompasses any residuals of the cancer, and thus the Board has jurisdiction to grant service connection for this disease as well.



ORDER

Service connection for metastatic kidney cancer, to include renal cell carcinoma, as secondary to exposure to herbicides, with secondary lung cancer, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


